                 Case 2:18-cv-02340-ILRL-JVM Document 117 Filed 09/04/19 Page 1 of 2
AO 133    (Rev. 12/09) Bill ofCos1s


                                          UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Louisiana

         FRAZIER et al                                                         )
                                                                               )                              18-2340 B(1)
                                   V.                                          )         Case No.:
                                                                               )
                                                                               )
         RUNNELS et al                                             BILL OF COSTS
Judgment having been entered in the above entitled action on                       � /1$ ), '1              against    Plaintiffs
                                                                                   I 'laie
the Clerk is requested lo tax the following as costs :

Fees ofthe Clerk ...................... . ...... ................................. ....                                             $

Fees for service ofsummons and subpoena ..............................................
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case ......                                           2,311.35

Fees and disbursements for printing ....................................................
Fees for witnesses    (itemi:e 011 page lll'o)   ...................................................                                               162.22

Fees for exemplification and the costs ofmaking copies ofany materials where the copies arc
necessarily obtained for use in the case.................................................                                                         6,741.39

Docket fees under 28 U.S.C. 1923 .....................................................
Costs as shown on Mandate ofCou,1 of Appeals ..........................................
Compensation of court-appointed experts ...............................................
Compensation ofinterpreters and costs ofspecial interpretation services under 28 U.S.C. 1828 .....
Other costs   (please itemize) ....... ,    ......•...................................•.•........
                                                                                                                      TOTAL         s             9,214.96

SPECIAL NOTE: Attach 10 your bill an itemization and documenta1ion for requested costs in all categories.

                                                                          Declaration
          I declare under penalty ofperjury that the foregoing coSIS arc correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy ofthis bill has been served on all parties
in the following manner:

       □        Electronic service                           □       First class mail, postage prepaid
             Other:             Emailed to Plaintiffs' forme_Lg)unsel because Plaintiffs "no longer have fixed" addresses

                                             #-�
       �
        s/ Attorney:
                    Name of Attorney: Michael W. Robert�on
For:                                                   Defendant§_                                                       Date:          07/10/2019
                                                    Name of Claiming Party

                                                                    Taxation of Costs
Costs are taxed in the amount of                         DENIED AS PREMATURE                                              and included in 1he judgment.
         William W. Blevins                                         By:                                                             Sept 4, 2019
                     Clerk of Court                                                    Chief Deputy Clerk                                  Date
                                                                                                                          Exhibit A Page 1
                 Case 2:18-cv-02340-ILRL-JVM Document 117 Filed 09/04/19 Page 2 of 2
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE          SUBSISTENCE            MILEAGE
                                                                                                                                       Total Cost
           NAME, CITY AND STA TE OF RESIDENCE                                   Total              Total                Total         Each Witness
                                                                     Davs       Cost     Davs      Cost       Miles     Cost
Raymond Riley, 3400 St. Anthony St., Apt. 221,
New Orleans, IA 70122                                                       1   40.00                            32    18.50                  $58.50

Marlene Kennedy, 4000 Rose St., Apt 3206,
Chalmette, LA 70043                                                         1   40.00                            32    18.50                  $58.50

Charlette Jones, 3012 Pakenham Dr., Chalmette,
LA 70043                                                                    1   40.00                              9   5.22                   $45.22


                                                                                                                                               $0.00


                                                                                                                                               $0.00


                                                                                                                                               $0.00


                                                                                                                   TOTAL                    $162.22


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September I, 1948) provides:
  "Sec. 1924. Verification of bill of costs."
      "Before any bill of costs is taxed, the pany claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily perfonned."

  See also Section 1920 of Title 28, which reads in part as follows:
      "A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree."

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(I)
  Costs Other than Attorneys' Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs - other than attorney's fees - should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days arc
  added after the period would otherwise expire under Rule 6(a).
  RULE58(e)
  Cost or Fee Awards:

       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Ruic of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
